Citation Nr: 9932343	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
PTSD.   


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from June 1943 through October 
1945.  His appeal ensues from an August 1995 rating decision 
by the Department of Veterans Affairs (VA) Lincoln, Nebraska 
Regional Office (RO).  In the August 1995 rating decision the 
RO granted service connection and a 30 percent evaluation for 
PTSD with an effective date of February 28, 1995.  The 
veteran subsequently appealed that decision to the Board of 
Veterans' Appeals (the Board).  In a June 1997 determination, 
the Board remanded the claim to the RO for further 
development.  Specifically, the veteran was to be afforded a 
psychiatric examination and the RO was to evaluate the claim 
under the revised rating criteria for mental disorders.  Upon 
the completion of development, by rating decision dated 
October 1997, the RO granted the veteran a 70 percent 
evaluation for PTSD, effective February 28, 1995.  As the 
veteran has not expressed any desire to limit his appeal to a 
specific disability rating, the issue remains in appellate 
status and the claim has been referred to the Board for 
further appellate review.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The Board initially notes that by rating decision dated May 
1999, the RO continued a 30 percent evaluation for the 
veteran's service connected left knee disability.  In a 
statement also dated May 1999, the veteran's attorney gave 
notice of disagreement to the continuation of the 30 percent 
evaluation for the knee disability and requested an increased 
evaluation.  The veteran's attorney also claimed that the 
veteran is entitled to an increased evaluation for all of his 
service-connected disabilities.  In October 1999, the RO 
issued a Statement of the Case regarding the veteran's claim 
of entitlement to an increased evaluation for his left knee.  
The record does not reflect that the veteran filed a VA Form 
1-9 ("Appeal To The Board of Veterans' Appeals) in 
connection with his claim for an increased evaluation for the 
left knee.  Accordingly, because this matter is not ready for 
appellate review, it is referred to the RO for consideration 
and appropriate action.

FINDING OF FACT

The veteran's PTSD is currently manifested by high distrust, 
isolation, sad mood and upset affect when discussing combat 
and avoidance of discussing combat.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7 (1999), 4.125-4.132, 
Diagnostic Code 9411 (1999), 4.125-4.132. Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that the evaluation initially assigned 
his PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  By rating decision dated 
August 1995, the veteran was granted service connection and a 
30 percent disability evaluation for PTSD effective February 
28, 1995. 

The veteran's allegation that he is entitled to an increased 
evaluation for PTSD, standing alone is sufficient to 
establish a well-grounded claim for a higher evaluation under 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is also 
satisfied that the VA has fulfilled its duty to assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of this 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

In the present case, the RO evaluated the veteran's PTSD 
under Diagnostic Code 9411.  During the pendency of the 
veteran's appeal, the criteria for rating PTSD were revised, 
effective November 7, 1996.  When a law or regulation changes 
during the pendency of an appeal, the Board must evaluate the 
veteran's disability under the version most favorable to the 
veteran, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, as the 
revised regulations in this case do not allow for their 
retroactive application prior to November 7, 1996, the Board 
cannot apply the new provisions prior to that date. Rhodan v. 
West, 12 Vet. App. 55 (1998).  In other words, the Board must 
review the evidence dated prior to November 7, 1996, only in 
light of the old regulations, but must review the evidence 
submitted after November 7, 1996, under both the old and 
newly revised regulations, using whichever version is more 
favorable to the veteran.

Under the criteria in effect prior to November 7, 1996, a 70 
percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Finally, a 100 percent evaluation required a 
showing that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  In 
Johnson v. Brown, 7 Vet. App. 95 (1994), the United States 
Court of Appeals for Veterans Claims held that the criteria 
for a 100 percent rating are each an independent basis for 
granting a 100 percent rating. 

Under the revised criteria, effective from November 7, 1996 
to the present, a 70 percent evaluation is assignable with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The pertinent evidence of record is as follows.  A VA 
examination report dated July 1995 shows that the veteran 
related several traumatic incidents to which he was exposed 
during his period of active service.  He reported 
experiencing flashbacks and intensive psychological distress 
when exposed to events that symbolize or resemble the 
traumatic events of combat.  He stated that since his 
discharge from service, he has had a significant loss of 
interest in normal activities and a feeling of detachment.  
The veteran indicated that he lived alone in isolation.  He 
also indicated that he has had a restricted range of affect 
and a sense of a shortened future.  The veteran further 
indicated that he had difficulty concentrating and 
hypervigilence associated with an exaggerated startle 
response.  In the veteran's opinion, his anxiety, 
hypervigilence and exaggerated startle response were severe.  
The veteran reported that he was divorced and believed that 
his restricted affect, isolativeness and stress intolerance 
impacted his ability to have a relationship.  The veteran 
also described experiencing physiological symptoms associated 
with his PTSD including palpitations, sweating and dryness of 
the mouth.  The examiner described the veteran as having an 
affect of marked anxiety with associated hyperactivity and 
agitation that appeared to be of a moderate unstable degree.  
The veteran's judgment and insight were intact and he denied 
delusions, hallucinations and suicide ideation.  The veteran 
was diagnosed with chronic PTSD with associated anxiety and 
depression.  The examiner stated that the veteran was 
moderately to severely impaired and recommended that the 
veteran receive ongoing treatment.

The veteran was afforded another VA examination in September 
1996.  This examination report reflects that the veteran 
reported that he continued to experience recurring memories 
of combat experiences resulting in anxiety, disturbed sleep, 
restricted affect, loss of interest in normal activities, 
feelings of detachment, some hyper-vigilance and hyper-
alertness.  The veteran also reported that he continued to 
experience physiological symptoms in connection with his 
PTSD.  A mental status examination revealed an affect which 
showed anxiety and depression with some hyperactivity and 
agitation.  His mood was moderately unstable.  The veteran's 
ability for short and remote memory was intact.  His insight 
was slightly impaired due to depression.  The examiner noted 
that the veteran's depression was caused in part by his PTSD 
and in part by his knee disability.  The examiner further 
opined that the veteran's aggregate symptoms resulted in the 
impairment of his ability to maintain employment and 
impairment in his ability to conduct interpersonal relations.  
The veteran was diagnosed with moderate to severe PTSD, 
dysthymia secondary to PTSD and his knee disability and 
impairment of function and phlebitis of the left knee. 

The most recent medical evidence of record is a September 
1997 VA examination report.  This examination was conducted 
pursuant to the decision issued by the Board in June 1997.  
During the examination, the veteran became so emotional while 
relating details of his traumatic combat experiences that he 
had to leave the examination for approximately 15 minutes to 
regain composure.  The veteran reported that he was divorced 
and he believed his divorce was the result of his son's 
misconduct.  The veteran also indicated that he had undergone 
a laryngectomy, after which his loneliness became more 
pronounced.  The veteran reported having impaired impulse 
control and a violent temper if provoked.  The veteran stated 
that he attempts to avoid remembering anything that he 
associates with war and he prefers to stay away from people 
and military organizations.  He said that he isolates himself 
from his family and others and he distrusts his son and 
others.  He indicated that he was "afraid of people."  He 
stated that he experienced disturbing dreams and frightening 
nightmares.  The examiner described the veteran as being 
dressed appropriately, but his clothing was heavily stained, 
as were the bases of his fingernails.  When discussing combat 
experiences, the veteran's face became red and he became very 
hyper.  The veteran was noted to have racing thoughts.  The 
veteran was described as having eccentric behavior including 
living in his basement and renting out the upstairs portion 
of his house.  The veteran attends church once a month and 
attends senior center meals and converses with others there 
by writing down his thoughts and feelings.  The examiner 
indicated that the veteran has very low self-worth, but this 
is attributed to his laryngectomy because the veteran is 
self-conscious about how he relates to others.  His self-
consciousness restricts him from attempting to engage in 
interpersonal relationships.  The examiner diagnosed the 
veteran with Axis I: severe PTSD due to high distrust, 
isolation, sad mood and upset affect when discussing combat, 
attempted avoidance of discussing combat and dysthymia in 
partial remission;  Axis II: provisional obsessive compulsive 
disorder;  Axis III: refer to medical compensation and 
pension;  Axis IV: severe discord with son, living alone with 
inadequate social support, adjustment to radical laryngectomy 
and early retirement due to condition of his knee;  Axis V: 
GAF of 57 due to social isolating with no regard for time, 
may be due to compulsive behavior, obsession with money, 
family relationship and impairment with communications.  It 
was noted that the veteran had previously been assigned a GAF 
score of 50, but had improved due to ongoing counseling.  In 
summary, the examiner stated that 

Mr. Green does have PTSD the question is 
the severity.  Is it due to his military 
combat or his disabilities due to medical 
conditions since the laryngectomy.  His 
discord with family apparently was prior 
to his laryngectomy as was his avoidance 
of social interaction.  But the eccentric 
type behavior but has never been 
mentioned before, nor the actual severity 
of his social isolation.

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994 (DSM-IV), which the VA has adopted at 
38 C.F.R. §§ 4.125, 4.130, a GAF score of 57 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
50 represents serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

After a thorough review of the evidence, the Board concludes 
that the veteran is not entitled to an evaluation in excess 
of 70 percent under either the old or the new criteria.  
While examiners have classified the veteran's PTSD as being 
chronic and severe, the record shows that the veteran is 
still capable of interacting with others.  He is able to 
attend church on a monthly basis and he attends senior center 
meals and interacts with other seniors by writing down his 
thoughts and feelings.  Further, the record shows that the 
veteran's GAF score has improved and reflects that the 
veteran suffers from only moderate symptoms.  The evidence 
does not reflect that the veteran has disturbed thought or 
behavioral processes manifested by fantasy, confusion, panic, 
or hallucinations.  Additionally, the veteran is able to 
continue to perform daily activities and he is not 
disoriented to time or place.  The veteran's inability to 
work and inability to maintain interpersonal relationships 
has been attributed only in part to his PTSD.  Examiners have 
indicated that his occupational and social impairment is the 
result of his PTSD as well as his other medical conditions.  
Likewise, the veteran's isolation is also the result of a 
combination of his PTSD and his self-consciousness associated 
with his laryngectomy.  The Board finds that based on the 
foregoing factors, the veteran is not entitled to a 
disability evaluation in excess of 70 percent.  


ORDER

An evaluation for PTSD in excess of 70 percent is denied. 




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







